NOTE: This order is nonprecedentia1.
Un1'ted States Court of AppeaIs
for the Federal Circuit
AFFINITY LABS OF TEXAS, LLC,
Plain,tiff-Appellee,
V.
VOLKSWAGEN GROUP OF AMERICA, INC.,
Defendant-Appellant.
2011-1365
Appea1 from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0164, Judge
R0n Clark.
ON MOTION
ORDER
Upon consideration of the court granting the motion to
dismiss 2011-1350, -1386 on January 10, 2()12,
IT IS ORDERED THATZ
The response brief of AffZnity Labs of Texas, LLC in
2011-1365 is due within 40 days of the date of filing of
this order.

AFFINITY LABS V. VOLKSWAGEN
2
FOR THE CoURT
 1 0  /s/ Jan Horba1y
Date J an Horba1y
ocr L0uis Norwo0d Jameson, Esq.
Michae1J. Lennon, Esq.
C1erk
D
U.S. COUR'Fgl?F\PPEALS FOH
321 n-:E\=EnsnALcrncu1r
JAN-`l U2U1Z
JAN HOBBALY
CLERK_